DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 10/16/2019.  Claims 1-9 have been examined.  The status of this application is Non-Final.

Drawings Objections
The drawings Figures 5a-5e, and Figures 6a-6d, and Figure 7 are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claim 1 is objected to, lines 2 and 4, “a peer box”, for the sake of clarity the Applicant is urged to amend to “a first peer box”; objected to, line 6, “another peer box”,  for the sake of clarity the Applicant is urged to amend to “a second peer box”; objected to “former peer box”, in line 7,  for the sake of clarity the Applicant is urged to amend to “the first peer box” received by the “second peer box”; objected to “the latter peer box”, in lines 9-11 for the sake of clarity the Applicant is urged to amend to “first peer box” and “second peer box”; objected to “further peer box” line 13, for the sake of clarity to amend to “third peer box”; objected to in line 14 “two former peer boxes” amend to “first and second peer boxes”.  Furthermore, based on the following changes to claim 1; claims 2-9 would need to be amended accordingly.  
Also, claim 1 is objected to for, the claim recites “step a: a peer box produces authentication information,” “step b: … encrypted key of the former peer box [] are received…” “step c: both the network location and the encryption key [] are added;” and “step d: … both the network locations and the encryption keys of the two former peer boxes are received…”  For better clarity and to positively recite active steps of the claimed method, it’s suggested the aforementioned limitations be further amended to “step a: producing, by a peer box, authentication information,” “step b: receiving, by the authentication storage module, the network location and the encryption key” “step c: adding both the network location and the encryption key …,” and “step d: receiving, by the peer box, both the network locations and the encryption keys,” respectively.
Claims 2-9 objected to for the sake of clarity. Claims 2-9 should be amended to include action verbs; for example, claim 3: “both a network location and an encryption key are added” amend to “adding both a network location and an encryption key”.  The Applicant is urged to amend claims 1-9.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9; Claim 1 is found indefinite because the claim recites both method and device(i.e., including the steps of: “step a: a peer box produces authentication information,” “step b: both the network location and the  encryption key [] are received,” “step c: both the network location and the encryption key [] are added,” etc.,) and device claims (i.e., “the authentication storage module is electronically  connected with another peer box,” “the authentication storage module is electronically connected with a further peer boxes”) A claim is considered indefinite under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, if it does not reasonably apprise those skilled in the art of its scope. See MPEP 2173.05(p) and IPXL Holdings, 430 F.3d at 1384; See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011) and Ex Parte Lyell, 17 USPQ2d 1548 (BPAI 1990) at 1550-51.") for details.
Regarding claims 2-9; claim 2-9 are dependent on claim 1, and therefore, inherit 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph of the independent claim 1.  Claim 2-9 are rejected under 112 (b) are indefinite for the same rationale as found above.  For example, claim 2 should be amended to, “storing by the authentication storage module, wherein the authentication storage module can be a quick response code or external storage device”.  Claim 3, should be amended to, “adding both a network location and encryption key”…  Claim 4, “receiving both a network location and encryption key”…  Claim 5, “receiving”…, Claim 6, “transmitting information among peer boxes”… Claim 7, “connecting to the internet”… Claim 8, “linking each of the peer boxes”… Claim 9, “receiving”…
Also, Claims 3-6, and 8-9 are rejected under 112(b) for the following reasons listed below:   
As per claim 3, there are a plurality of peer boxes mentioned in claims 1, and 3 (i.e., “further peer box” and any one of “two former peer boxes” of claim 1 and “a peer box” of claim 3, it’s unclear what peer box the Applicant is referring to. 
            Claim 4 recites the limitation “a latter peer box”, and “former peer box” in lines 2-3.  It is unclear what peer box the Applicant is referring to, since the Applicant claims “a” latter peer box, “a” former peer box, is this two new different peer boxes?   
Claim 5 recites the limitation “a further peer box” in line 2, and “the further peer box”.  It is unclear what further peer box the Applicant is referring to, since there is more than one peer box. 
Claim 6 recites the limitation “peer boxes” in line 2.  It is unclear what peer box the Applicant is referring to, since there is more than one peer box. 
Claim 8 recites the limitation “in the peer box” in line 3.  It is unclear what peer box the Applicant is referring to, since there is more than one peer box. 
Claim 9 recited the limitation “of peer boxes” in line 2.  It is unclear what peer box the Applicant is referring to, since there is more than one peer box. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Auge Pujadas et al. (10,601,773) in view of Pabla et al (2003/0163697).

As per claim 1, Auge Pujadas et al. discloses a method for connections of peer devices, comprising:
step a: a peer box produces authentication information which will be
(Auge Pujadas: See Fig. 4, col. 3, lines 17-19, a peer box #200 Peer A, which produces an IP address) is saved in an authentication storage module of the (Auge Pujadas: col. 3, lines 62-65, col. 4, lines 3-5, i.e. Turn server stores the IP address) and comprises a network location (Auge Pujadas: col. 3, lines 62-65, col. 4, lines 3-5,  i.e. candidate contact address/IP address);
step b: the authentication storage module is electrically connected with
another peer box such that both the network location (Auge Pujadas: See Fig. 4, col. 3, lines 10-28, the authentication storage module (i.e. register) is electrically connected (i.e. Internet) with another peer box (i.e. another peer/Peer B #100) such that the network location (i.e. candidate contact address/IP address) and the former peer box in step a are received by the latter peer box through the authentication information (Auge Pujadas: See Fig. 4, col. 3, lines 17-21, col. 7, lines 42-46, the former peer box (i.e. Peer A #200) are received by the later peer box (i.e. Peer B #100) through the authentication information, discloses one peer can send their network location (i.e. IP address) to another peer);
step c: both the network location of the latter peer box in step b are added into the authentication information in the authentication storage module from the latter peer box (Auge Pujadas: col. 7, lines 42-49, See Fig. 4, network location (i.e. IP address) of the former peer box (i.e. Peer A #200) are added into the authentication information in the authentication storage module (i.e. register) from the latter peer box (i.e. Peer B #100);
step d: the authentication storage module is electrically connected with
a further peer box such that both the network locations of the two former peer boxes are received by the further peer box through the authentication information (Auge Pujadas: See Fig. 4, col. 3, lines 62-65, col. 4, lines 1-3, lines 51-55, col. 6, lines 52-63, the authentication storage module (i.e. register) is electrically connected (i.e. Internet) with a further peer box (i.e. Peer C #101), such that network locations (i.e. IP addresses) of the two former peer boxes (i.e. Peer A #200 and Peer B #100) are received by the further peer box (i.e. Peer C #101) through the authentication information).
	Auge Pujadas does not explicitly disclose the peer box produces an encryption key; the encryption key is received by another peer box; and the encryption key of two peer boxes and received by a further peer box.
	However, in analogous art of Pabla discloses the peer box produces an encryption key (Pabla: para. 0011, 0059,  peer box produces an encryption key (i.e. public/private key encryption); the encryption key is received by another peer box (Pabla: para. 0011, encryption key/public/private encryption is received by another peer box, discloses peer-to-peer network exchange messages using public/private key encryption); and the encryption key of two peer boxes and received by a further peer box (Pabla: para. 0011, discloses more than two peers can exchange message using public/private key encryption).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the peer box produces an encryption key; the encryption key is received by another peer box; and the encryption key of two peer boxes and received by a further peer box of Pabla with Auge Pujadas, the motivation is that it is desirable to provide a method for peers in a peer-to-peer network to participate in secured message and data exchange independent of a central security authority (Pabla: para. 0011).
As per claim 3, Auge Pujadas and Pabla discloses the method as claimed in claim 1.   
The combination of Auge Pujadas and Pabla further disclose wherein both a network location and an encryption key (Pabla: para. 0011, encryption key/public/private encryption is received by another peer box, discloses peer-to-peer network exchange messages using public/private key encryption) of a peer box are added into the authentication information
in the authentication storage module from the peer box after step d (Auge Pujadas: See Fig. 4, col. 3, lines 10-28, the authentication storage module (i.e. register) is electrically connected (i.e. Internet) with another peer box (i.e. another peer/Peer B #100) such that the network location (i.e. candidate contact address/IP address).
	Same motivation as claim 1 above.

As per clam 6, Auge Pujadas and Pabla discloses the method as claimed in claim 1.  
Auge Pujadas further discloses wherein information is transmitted among peer boxes through the internet after step d (Auge Pujadas: col. 6, lines 52-60, information (i.e. media) is transmitted among peers through the internet).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Auge Pujadas et al. (10,601,773) in view of Pabla et al (2003/0163697), and further in view of Liansky et al. (2013/0124740).

As per claim 2, Auge Pujadas and Pabla discloses the method as claimed in claim 1.  
Auge Pujadas and Pabla does not explicitly disclose wherein the authentication storage module can be a Quick Response Code or an external storage device.
(Liansky: para. 0045, authentication storage module (i.e. quick response code)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the authentication storage module can be a Quick Response Code or an external storage device of Liansky with Auge Pujadas and Pabla, the motivation is that this is an efficient method that provides visual image of the QR code that includes the IP address that can be displayed (Liansky: para. 0045-0046).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Auge Pujadas et al. (10,601,773) in view of Pabla et al (2003/0163697), and further in view of Hoover et al. (9,292,620).

As per claim 4, Auge Pujadas and Pabla discloses the method as claimed in claim 1.  
The combination of Auge Pujadas and Pabla further discloses wherein both a network location and an encryption key (Pabla: para. 0011, encryption key/public/private encryption is received by another peer box, discloses peer-to-peer network exchange messages using public/private key encryption) of a latter peer box are received by a former peer box, which links the latter peer box through the internet, during step b (Auge Pujadas: See Fig. 4, col. 3, lines 17-21, col. 7, lines 42-46, the former peer box (i.e. Peer A #200) are received by the later peer box (i.e. Peer B #100) through the authentication information, discloses one peer can send their network location (i.e. IP address) to another peer).
Auge Pujadas and Pabla do not explicitly disclose simultaneously received information.
(Hoover: col. 3, lines 20-24, simultaneously receive information from peers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include simultaneously received information of Hoover with Auge Pujadas and Pabla, the motivation is that simultaneously requesting the data from multiple different remote locations reduces latency (Hoover: col. 3, lines 33-35).
As per claim 5, Auge Pujadas and Pabla disclose the method as claimed in claim 1.  
The combination of Auge Pujadas and Pabla further disclose wherein both a network location and an encryption key of a further peer box are received by the former peer boxes (Pabla: para. 0011, encryption key/public/private encryption is received by another peer box, discloses peer-to-peer network exchange messages using public/private key encryption), which link the further peer box through the internet, during step d (Auge Pujadas: See Fig. 4, col. 3, lines 62-65, col. 4, lines 1-3, lines 51-55, col. 6, lines 52-63, the authentication storage module (i.e. register) is electrically connected (i.e. Internet) with a further peer box (i.e. Peer C #101), such that network locations (i.e. IP addresses) of the two former peer boxes (i.e. Peer A #200 and Peer B #100) are received by the further peer box (i.e. Peer C #101).
Auge Pujadas and Pabla do not explicitly disclose simultaneously received information.
However, in analogous art of Hoover discloses simultaneously received information (Hoover: col. 3, lines 20-24, simultaneously receive information from peers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include simultaneously received information of Hoover with Auge Pujadas and Pabla, the motivation is that simultaneously requesting the data from multiple different remote locations reduces latency (Hoover: col. 3, lines 33-35).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Auge Pujadas et al. (10,601,773) in view of Pabla et al (2003/0163697), and further in view of Ozzie et al. (2004/0024820).

As per claim 7, Auge Pujadas and Pabla disclose the method as claimed in claim 1.
Auge Pujadas further discloses authentication information after step d (Auge Pujadas: See Fig. 4, col. 3, lines 62-65, col. 4, lines 1-3, lines 51-55, col. 6, lines 52-63, step d: the authentication storage module (i.e. register) is electrically connected (i.e. Internet) with a further peer box (i.e. Peer C #101), such that network locations (i.e. IP addresses) of the two former peer boxes (i.e. Peer A #200 and Peer B #100) are received by the further peer box (i.e. Peer C #101) through the authentication information).  
Auge Pujadas and Pabla do not explicitly disclose wherein a connection to the internet by each of peer boxes which was offline is resumed.
However, in analogous art Ozzie discloses wherein a connection to the internet by each of peer boxes which was offline is resumed (Ozzie: para. 0068, connection to the Internet by each of peer boxes which was offline (i.e. disconnected), which is resumed (i.e. reconnection)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a connection to the internet by each of peer boxes which was offline is resumed of Ozzie with Auge Pujadas and Pabla, the motivation is that this method is efficient that allows information to be forwarded to peers after reconnection (Ozzie: para. 0068).

As per claim 9, Auge Pujadas, Pabla, and Ozzie disclose the method as claimed in claim 7.  The combination of Auge Pujada, Pabla, and Ozzie further disclose wherein both network locations (Auge Pujadas: See Fig. 4, col. 3, lines 10-28, the peer box (i.e. another peer/Peer B #100) such that the network location (i.e. candidate contact address/IP address) and encryption keys of peer boxes (Pabla: para. 0011, encryption key/public/private encryption is received by another peer box, discloses peer-to-peer network exchange messages using public/private key encryption) are received by each of peer boxes again, which was offline early and has been reconnected to the internet later (Ozzie: para. 0068, connection to the Internet by each of peer boxes which was offline (i.e. disconnected), which is resumed (i.e. reconnection)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Auge Pujadas et al. (10,601,773) in view of Pabla et al (2003/0163697), and further in view of Tyler et al. (2014/0129428).

As per claim 8, Auge Pujadas and Pabla disclose the method as claimed in claim 1.  
Auge Pujadas and Pabla do not explicitly disclose wherein each of peer boxes links a financial institution certification through which a transaction behavior is completed in the peer box.
However, in analogous art Tyler discloses wherein each of peer boxes links a financial institution certification through which a transaction behavior is completed in the peer box (Tyler: See Fig. 1, para. 0006-0010, Peer boxes (i.e. Peers/mobile devices) links a financial institution certification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of peer boxes links a financial institution (Tyler: para. 0003, and 0005).

The following Patents and PG-publications are cited to further show the state of the art at
the time of Applicant’s invention with respect to peer-to-peer.
The following Patents and PG-publications have been listed on the PTO-892 form.
Wu Wei; Client Routing in A Peer-To-Peer Overlay Network, PG Pub 2011/0205960.
Gu Yingjie et al; Peer Enrollment Method, Routing Updating Method and Communication System, and Relevant Devices, PG Pub 2012/0036564.
Rosenberg Michael; Methods and Systems for Providing Secure and Auditable Transfer and Encrypted Data Between Remote Locations, PG Pub 2017/0208047.
Burns Gregory et al; Apparatus and Method of Peer-to-Peer Communication, PG Pub 2011/0145397.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/3/2021


 /J.E.J/ Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439